99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Arnold NESBITT, Plaintiff--Appellant,v.Norman H. MEYER, Jr.;  John L. Mahoney, Defendants--Appellees.
No. 96-6852.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 24, 1996.'

Frank Arnold Nesbitt, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM.


1
Appellant appeals from the district court's order dismissing his  Bivens* complaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321.   We have reviewed the record and the district court's opinion and find no reversible error.  Although court clerks are not generally entitled to immunity for their ministerial duties,  McCray v. Maryland, 456 F.2d 1, 4 (4th Cir.1972), Appellant's claim of negligence in the clerk's execution of his duties is not cognizable as a constitutional wrong.   Daniels v. Williams, 474 U.S. 327 (1986).  Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Appellant's motion to file an informal brief is granted.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)